UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4372


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

BRIAN CHAMPAGNE,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Roger W. Titus, District Judge.
(8:06-cr-00481-RWT-1)


Submitted:    July 30, 2009                 Decided:   December 28, 2009


Before WILKINSON and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Meghan Suzanne Skelton, Assistant Federal Public Defender,
Greenbelt, Maryland; James Wyda, Federal Public Defender,
Baltimore, Maryland, for Appellant. Daniel J. Fortune, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland; Mara B. Zusman,
OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Brian    Champagne     seeks     to   appeal     his   conviction      and

sentence.       In criminal cases, the defendant must file the notice

of appeal within ten days after the entry of judgment.                         Fed. R.

App. P. 4(b)(1)(A).          With or without a motion, upon a showing of

excusable neglect or good cause, the district court may grant an

extension of up to thirty days to file a notice of appeal.                           Fed.

R. App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353

(4th    Cir.     1985).         The   district       court    entered     judgment     on

January 9, 2007.          The notice of appeal was filed on August 22,

2008.     Because         Champagne failed to file a timely notice of

appeal    or    to     obtain    an   extension      of   the    appeal    period,     we

dismiss the appeal.             We dispense with oral argument because the

facts    and    legal     contentions     are    adequately       presented     in    the

materials      before     the    court   and     argument       would   not    aid   the

decisional process.

                                                                              DISMISSED




                                           2